ORDER
PER CURIAM.
Mr. Theodore S. Wiggins appeals from the judgment of the trial court, which sentenced him to prison after a jury found him guilty of one count of robbery in the first degree, a class A felony under section 569.020, RSMo 2000; five counts of armed criminal action under section 571.015, RSMo 2000; one count of tampering in the first degree, a class C felony under section 569.080, RSMo 2000; and four counts of assault in the first degree, a class B felony, under section 565.050, RSMo 2000.
For the reasons set forth in the memorandum provided to the parties, we affirm the judgment of conviction. Rule 30.25(b).